Citation Nr: 9928019	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  91-55 156	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
psychiatric disability other than PTSD, and, if so, whether 
the reopened claim is well grounded and should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1974.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in October 1995 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, for 
additional development, to include adjudication of whether 
the August 1975 denials of service connection for otitis 
externa, psychiatric disability, and bilateral foot 
disability were clearly and unmistakably erroneous.  A March 
1999 rating decision determined that the August 1975 denials 
of service connection for otitis externa, psychiatric 
disability, and bilateral foot disability were not clearly 
and unmistakably erroneous and denied service connection for 
post-traumatic stress disorder (PTSD).  

The March 1999 rating decision also granted service 
connection for metatarsalgia and traumatic arthritis of the 
first metatarsophalangeal joint of each foot, and assigned a 
10 percent evaluation for each foot, effective December 13, 
1989.  The veteran was notified of this decision in April 
1999 and told that this was considered a full grant of the 
appeal for service connection for left and right foot 
disabilities and that no further action would be taken on 
those issues unless the veteran expressed dissatisfaction.  
Neither the veteran nor his representative has indicated that 
the veteran is seeking further appellate review with respect 
to his claims for service connection for left and right foot 
disabilities.  The Board will limit its consideration 
accordingly.


FINDINGS OF FACT

1.  An August 1975 unappealed rating decision denied service 
connection for a nervous disorder.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for psychiatric disability 
other than PTSD has been received since the August 1975 
rating decision.

3.  The claim for service connection for psychiatric 
disability other than PTSD is plausible.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for psychiatric 
disability other than PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The veteran's reopened claim for service connection for 
psychiatric disability other than PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted on a presumptive basis for certain chronic 
disabilities, such as a psychosis, when shown to a degree of 
10 percent within a year of service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection for psychiatric disability, other than 
PTSD, was denied in a rating decision in August 1975, and the 
veteran was notified later in August 1975.  The veteran did 
not perfect an appeal with respect to this decision.

Evidence on file at the time of the August 1975 rating 
decision consisted of the veteran's entrance medical history 
and physical examination reports, and an August 1974 VA 
examination report.  The Board notes that attempts to obtain 
additional service medical records have been unsuccessful.  
There were no psychiatric complaints or abnormal findings on 
entrance examination in July 1972.  On VA psychiatric 
examination in August 1974, the veteran said that he had had 
feelings of nervousness prior to service discharge.  He 
indicated that he got nervous under certain circumstances and 
that there was a feeling of tension inside him, which was 
worse in new situations and when he was around a lot of 
people.  He described heart palpitations, tachycardia, moist 
palms, shaky hands, and hyperventilation.  The veteran 
indicated that even a minor event could trigger anxiety.  He 
said there was no history of delusions or hallucinations.  On 
mental status examination, the veteran was oriented, coherent 
and relevant.  His mood was anxious.  Anxiety neurosis was 
diagnosed.

Evidence received by VA after August 1975 consists of VA 
hospital reports beginning in January 1982; a Social Security 
Administration disability award decision and supporting 
documentation, received by VA in January 1996; VA examination 
reports dated in 1997 and 1998; and statements by and on 
behalf of the veteran.

A report of a VA psychological examination of the veteran in 
January 1997 shows that the veteran was found to have 
paranoid schizophrenia.  The examiner stated that the 
disorder apparently began at the ordinary life stage (late 
teens) while the veteran was serving on active duty.  This 
medical opinion indicating that the veteran's current 
paranoid schizophrenia originated in service is not 
duplicative or redundant of evidence previously of record and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
January 1997 VA examination report is new and material, and 
the claim for service connection for psychiatric disability 
other than PTSD is reopened.  

This medical opinion indicating that the schizophrenia 
apparently originated in service also establishes that the 
veteran's claim is well grounded.


ORDER

Because new and material evidence has been submitted, 
reopening of the veteran's claim for service connection for 
psychiatric disability other than PTSD is granted.

The Board having determined that the reopened claim for 
service connection for psychiatric disability other than PTSD 
is well grounded, the appeal is granted to this extent.


REMAND

The Board notes that although the January 1997 examiner 
stated that the veteran's schizophrenia apparently originated 
in service, a VA psychiatrist who examined the veteran and 
the veteran's claims folders in July 1998 reported that the 
earliest psychiatric note, a record dated in August 1974, 
showed that the veteran was found to have an anxiety 
disorder, a diagnosis which is not consistent with the 
currently diagnosed paranoid schizophrenia.  In view of these 
conflicting opinions and the Board's foregoing 
determinations, the case is  REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
a copy of any indicated records which 
have not already been obtained. 

2.  Then, the RO should schedule the 
veteran for a VA examination by two 
psychiatrists who have not previously 
examined him.  All indicated studies 
should be performed.  The claims folders 
must be made available to and reviewed by 
the psychiatrists.  The psychiatrists 
should be requested to provide their 
opinions as to whether it is at least as 
likely as not that the veteran's paranoid 
schizophrenia was present in service or 
is etiologically related to service.  
They should also be requested to provide 
the rationale supporting their opinions.

3.  Thereafter, the RO should undertake 
any other indicated development and 
should adjudicate the reopened claim for 
service connection for psychiatric 
disability other than PTSD on a de novo 
basis.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case, to include all 
pertinent VA law and regulations, and 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he receives further notice from the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).	

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals






